Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 has been considered by the examiner.

Status of Claims
Claims 1-19 are pending.

Election/Restrictions
The restriction requirement of 29 July 2021 is hereby withdrawn.
The examiner has examined the apparatus claims (1-12) and found claims 2 and 8 to contain allowable subject matter once the 35 USC 112(b) rejection below has been corrected.
Method claim 13 also includes the same allowable subject matter once the claim objection and the 35 USC 112(b) rejection below have been corrected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “345” (fig. 3), “YCGb” (fig. 3), “ZCGb” (fig. 3), “550” (fig. 5), and “800” (fig. 8).  Corrected drawing sheets in 

Figure 4 should be designated by a legend such as --Prior Art or Related Art-- because only that which is old is illustrated. See paragraph [0034] of the present specification and Fig. 2, which is labeled “Related Art”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 11, the limitation “the surgical microscope head” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “a surgical microscope head”.  Appropriate correction is required.
Claims 14-19 are objected to because they inherit the deficiencies of claim 13 through their dependencies.
Claim 14 is objected to because of the following informalities: in line 9, the limitation “the first vertical distance is larger than the second horizontal distance” appears to be a typographical error. The examiner suggests that it be changed to “the first vertical distance is larger than the second vertical distance” as supported by fig. 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 3, the limitation “a stand part forming a c-shape structure” is indefinite because it is not clear what form the c-shape structure is intended to require. The c-shape structure could be a vertical C as in US 2013/0099072 to Butler et al. (see fig. 2, where stand 2 is C-shaped), which is similar to the C-shape stand part 150 in figure 1 of the present disclosure, or a horizontal C as in US 2018/0014893 to Cleary et al. (see figs. 9A and 9B, where stand 940 has a C-shaped structure), which is similar to the C-shape stand part 500 in figure 5 of the present disclosure.
The examiner suggests that the limitation be changed to “a stand part forming a c-shape structure in a cross section taken in a plane perpendicular to a height direction of the stand” or similar in order to clarify the form of the “c-shape structure”.
Regarding claims 2-7, the claims inherit the deficiencies of claim 1 through their dependencies.
Regarding claim 8, in lines 8-9, the limitation “the first and second stand part elements being arranged at a horizontal distance relative to one another and forming together a c-shape structure” is indefinite because it is not clear what form the c-shape structure is intended to require. The c-shape structure could be a vertical C as in US 2013/0099072 to Butler et al. (see fig. 2, where stand 2 is C-shaped), which is similar to the C-shape stand part 150 in figure 1 of the present disclosure, or a horizontal C as in US 2018/0014893 to Cleary et al. (see figs. 9A and 9B, where stand 940 has a C-shaped structure), which is similar to the C-shape stand part 500 in figure 5 of the present disclosure.
The examiner suggests that the limitation be changed to “the first and second stand part elements being arranged at a horizontal distance relative to one another and forming together 
Regarding claims 9-12, the claims inherit the deficiencies of claim 8 through their dependencies.
Regarding claim 13, in lines 6-7, the limitation “the first and second stand part elements being arranged at a horizontal distance relative to one another and forming together a c-shape structure” is indefinite because it is not clear what form the c-shape structure is intended to require. The c-shape structure could be a vertical C as in US 2013/0099072 to Butler et al. (see fig. 2, where stand 2 is C-shaped), which is similar to the C-shape stand part 150 in figure 1 of the present disclosure, or a horizontal C as in US 2018/0014893 to Cleary et al. (see figs. 9A and 9B, where stand 940 has a C-shaped structure), which is similar to the C-shape stand part 500 in figure 5 of the present disclosure.
The examiner suggests that the limitation be changed to “the first and second stand part elements being arranged at a horizontal distance relative to one another and forming together a c-shape structure in a cross section taken in a plane perpendicular to a height direction of the first and second stand part elements” or similar in order to clarify the form of the “c-shape structure”.
Regarding claims 14-19, the claims inherit the deficiencies of claim 13 through their dependencies.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 requires “a plurality of arms arranged on the stand part; the plurality of arms being connected to one another by rotary joints defining at least three rotation axes and being configured to displace a surgical microscope head mounted on one of the plurality of arms in three directions of a coordinate system”. Claim 8, from which claim 10 depends, already requires all of these limitations, thus claim 10 does not further limit claim 8. Claims 11-12 inherit the deficiencies of claim 10 through their dependencies.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (US 2018/0014893) (hereafter Cleary), in view of Schutz et al. (US 2015/0267860) (hereafter Schutz).
Regarding claim 1, Cleary discloses a stand for a surgical microscope (see at least Fig. 1, where camera 200 is used during surgery) comprising: a base part (see at least Fig. 9A, where 920 is a base part); a stand part forming a c-shape structure, having a first end and a second end, and being mounted on the base part at the first end (see at least Figs. 9A and 9B, where 940 is a stand part forming a c-shape structure, the stand part being mounted on the base part 920 at one end).
Cleary does not specifically disclose that the stand part has a hollow structure with reinforcements arranged within the hollow structure and the reinforcements vertically extending through the entire hollow structure.
However, Schutz teaches a base for a microscope stand (see at least the abstract and Fig. 1), wherein the base has a hollow structure with reinforcements arranged within the hollow structure and the reinforcements vertically extending through the entire hollow structure (see at least Fig. 2, where compartments 24 and 26 are hollow portions of the base, which are formed with vertical reinforcements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Cleary to include the teachings of Schutz so that the stand part has a hollow structure with reinforcements arranged within the hollow structure and the reinforcements vertically extending through the entire .

Claim 1 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2013/0099072) (hereafter Butler), in view of Schutz et al. (US 2015/0267860) (hereafter Schutz).
Regarding claim 1, Butler discloses a stand for a surgical microscope (see at least the abstract and Fig. 2) comprising: a base part (see at least Fig. 2, where 8 is a base part); a stand part forming a c-shape structure, having a first end and a second end, and being mounted on the base part at the first end (see at least Fig. 2, where 2 is a stand part forming a c-shape structure, the stand part being mounted on the base part 8 at one end).
Butler does not specifically disclose that the stand part has a hollow structure with reinforcements arranged within the hollow structure and the reinforcements vertically extending through the entire hollow structure.
However, Schutz teaches a base for a microscope stand (see at least the abstract and Fig. 1), wherein the base has a hollow structure with reinforcements arranged within the hollow structure and the reinforcements vertically extending through the entire hollow structure (see at least Fig. 2, where compartments 24 and 26 are hollow portions of the base, which are formed with vertical reinforcements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stand of Butler to include the teachings of Schutz so that the stand part has a hollow structure with reinforcements arranged 

Allowable Subject Matter
The following are statements of reasons for the indication of allowable subject matter:
Claim 2 would be objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the above stated 35 USC 112(b) rejection is corrected, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest stand for a surgical microscope wherein the stand part includes a first stand part element and a second stand part element, and the first and second stand part elements are arranged at a horizontal distance relative to one another and form together the c-shape structure, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1, from which claim 2 depends.
Claims 3-7 would be objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the above stated 35 USC 112(b) rejection is corrected, for at least the reason that they depend from claim 2.
Claim 8 would be allowable over the cited art of record, once the above stated 35 USC 112(b) rejection is corrected, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a surgical microscopy system comprising a stand part, the 
Claim 9 would be allowable over the cited art of record, once the above stated 35 USC 112(b) rejection is corrected, for at least the reason that it depends from claim 8.
Claims 10-12 would be allowable over the cited art of record, once the above stated 35 USC 112(b) and 112(d) rejections are corrected, for at least the reason that they depend from claim 8.

Claim 13 would be allowable over the cited art of record, once the above stated claim objection and 35 USC 112(b) rejection are corrected, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method for optimizing an assembly space of a surgical microscopy system, the surgical microscopy system including a stand part, the stand part including a first stand part element and a second stand part element, the first and second stand part elements being arranged at a horizontal distance relative to one another and forming together a c-shape structure, as generally set forth in claim 13, the device including the totality of the particular limitations recited in claim 13.
Claims 14-19 would be allowable over the cited art of record, once the above stated claim objections and 35 USC 112(b) rejection are corrected, for at least the reason that they depend from claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B/             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872